Citation Nr: 0630550	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-18 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an increased rating for a mechanical low 
back disability with degenerative changes, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an initial rating higher than 10 percent 
for lumbar radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1980, and had periods of active duty service between November 
1985 and August 1988; the veteran also had a period of active 
duty service in the Army National Guard from January 27, 
1986, to May 10, 1986.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued a 10 percent rating 
for a mechanical low back disability and denied service 
connection for a left knee disability.  This appeal also 
comes before the Board from a February 2004 rating decision 
of the same RO which denied service connection for sciatica.  
The RO increased the rating for the veteran's low back 
disability to 20 percent in a March 2005 rating and, in a 
February 2006 rating decision, granted service connection for 
lumbar radiculopathy and assigned a separate rating thereto.  
The veteran continues his appeal seeking higher ratings for 
both back disabilities.

The Board notes that the veteran initially appealed the 
denial of service connection for bilateral hearing loss and 
tinnitus.  At his hearing before the Board in August 2006, 
however, he withdrew his appeal regarding those issues.  As 
such, the only issues before the Board for adjudication are 
as set forth on the title page of this decision.

The issues of entitlement to higher ratings for back 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was treated for left leg cellulitis during 
active service.

3.  The veteran has a left knee medial meniscal tear and mild 
degenerative arthritis of the left knee due to an injury 
sustained during active service.

4.  The veteran has small scarring on his left knee and thigh 
due to cellulitis treated during active service.


CONCLUSION OF LAW

Left knee medial meniscal tearing, mild degenerative 
arthritis of the left knee, and scarring of the left knee and 
thigh were incurred as a consequence of active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran asserts that he injured his left knee and thigh 
during his active service in the Army National Guard in May 
1986.  Specifically, the veteran credibly testified before 
the Board that he was bit by a spider or stung by an insect 
on the left thigh while on field maneuvers, that a serious 
infection developed, and that he was hospitalized for five 
days for intravenous antibiotics and multiple drainings of 
the infection from the knee and thigh areas.  He stated that 
he has since had occasional swelling and pain in the left 
knee.

The veteran's service medical records clearly show that he 
had an abscess on the left thigh on May 5, 1986, and was 
treated for cellulitis.  His period of active service ended 
on May 10, 1986, but on May 19, 1986, he presented for 
private treatment complaining of swelling and pain in the 
left knee and thigh.  The veteran was hospitalized from May 
20 to 24, 1986, and treated with antibiotics and surgical 
draining of an infection of unknown etiology.  The hospital 
records show the history as provided by the veteran that he 
was bit by an insect or cut by something two weeks prior to 
admission.

Service medical records dated in July 1986 show that the 
veteran complained of knee pain due to an infection treated 
in May 1986.  He related experiencing increased pain and 
swelling in the left leg with standing.  A Line of Duty 
report dated in July 1986 also shows that the veteran injured 
his left knee and back.

The veteran underwent VA orthopedic examination in January 
2005 and related having constant pain in his left knee.  The 
examiner reviewed the claims file and examined the veteran.  
The veteran had a full range of motion in the left knee and 
there was no deformity.  X-rays, however, showed minimal 
degenerative changes of the left knee.  The examiner 
diagnosed left knee medial meniscal tear and mild 
degenerative arthritis and opined that these diagnoses were 
at least as likely as not due to the veteran's period of 
active service because the surgical intervention, including 
irrigation and debridement of the knee, performed in May 1986 
could have changed the biomechanics and function of the knee 
as well as the kneecap and led to some other degenerative 
changes and increased stress so as to cause the meniscal 
tear.  The examiner stated that it was less likely that the 
current diagnoses were due to the actual insect bite.

The veteran underwent VA dermatologic examination in January 
2005.  This examiner also reviewed the claims folder and 
examined the veteran's left leg.  The diagnostic impression 
rendered was that the veteran had small scars on the left 
knee and thigh proximately due to the treatment of cellulitis 
during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  The 
term "active military, naval or air service" is further 
defined as (1) active duty or a period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and (2) any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty.  See 
38 U.S.C.A. § 101(24).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.

Given the evidence as outlined above, the Board finds that 
the veteran initially injured his left leg during a period of 
active service as his service medical records show that he 
first presented with swelling in the left thigh on May 5, 
1986.  It was this injury that caused the subsequent surgical 
intervention.  There is no question that the veteran 
sustained scarring as a result of the surgeries required to 
irrigate and debride the left leg injury, and the one medical 
opinion regarding additional disabilities of the knee 
stemming from those surgeries reflects that it is at least as 
likely as not that the left knee complaints are related 
thereto.  Consequently, when resolving all reasonable doubt 
in favor of the veteran, the Board finds that the left knee 
disabilities, including a torn medial meniscus, degenerative 
arthritis, and residual scarring, were incurred during 
service and/or as a consequence of an injury sustained during 
service.  Therefore, service connection is granted for the 
left knee disabilities.


ORDER

Service connection for left knee medial meniscal tearing, 
mild degenerative arthritis of the left knee, and scarring of 
the left knee and thigh is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

The evidence of record shows that the veteran injured his 
back several times during periods of active service as well 
as during post-service employment in 1998.  The veteran 
participates in private treatment on a regular basis and 
treatment records dated as recently as March 2006 show that 
he has degenerative disc disease of the lumbar spine, multi-
level lumbar spondylosis and radiculopathy, and chronic low 
back pain.  Magnetic resonance imaging (MRI) performed in 
March 2006 showed a rupture of the annulus at L4-L5 with 
slight central protrusion of the disc and central protrusion 
of the disc at L5-S1 resulting in mild spinal stenosis.  The 
veteran presented this evidence at his hearing before the 
Board in August 2006 when he complained that the VA examiner 
who performed the January 2005 compensation and pension 
examination did not perform an adequate examination of him 
and/or his records.

In reviewing the January 2005 VA examination report, the 
Board finds that it is inadequate for rating purposes, 
particularly in light of the recent medical evidence 
submitted by the veteran.  Specifically, the examiner stated 
that he reviewed the claims folder yet made no comment 
regarding the veteran's lengthy history of treatment and 
consistent complaints of pain into his left lower extremity.  
The examiner found that the veteran had no impairment of the 
spine and opined, without any supporting rationale, that the 
veteran's complaints were due to a hip disability and were 
not results of a lumbar spine disability.  Because this 
examination is totally at odds with the treatment records, 
does not include rationale to support the opinion that the 
veteran does not have a lumbar spine impairment, and makes no 
reference to the years of treatment records contained in the 
claims folder, the Board finds that this matter must be 
remanded for further development of the medical record.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with updated VCAA 
notice pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
perform any and all necessary development 
as a result of the veteran's response.

2.  Schedule the veteran for 
examination of the lumbar spine to 
determine the nature and extent of all 
complaints.  The examiner is to be 
provided with the claims folder and 
requested to comment on the veteran's 
treatment and functional impairment as 
a result of low back disabilities.  The 
examiner should perform all necessary 
testing and render all appropriate 
diagnoses, specifically commenting on 
the March 2006 MRI results.  The 
examiner should state whether the 
veteran experiences muscle spasm, 
radiculopathy, and limited motion in 
the thoracolumbar spine.  All opinions 
expressed must be supported by complete 
rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence and rating based on all findings 
should be considered as either one 
disability or separate disabilities.  If 
the benefit of a collective rating higher 
than 20 percent is not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


